Citation Nr: 1612538	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for obstructive sleep apnea.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for acquired psychiatric disorder, to include depression as due to obstructive sleep apnea.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for depression, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In August 2015, subsequent to the April 2012 statement of the case (SOC), the Veteran submitted lay statements in support of his claims and research regarding sleep apnea.  In October 2015, the Veteran also submitted VA treatment records.  The Veteran's representative submitted a waiver of all evidence submitted after the SOC in both August 2015 and October 2015.  38 C.F.R. § 20.1304.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The underlying merits of the claims for service connection for sleep apnea and an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The claim for service connection for obstructive sleep apnea was previously considered and denied by the RO in December 2004 and September 2006 rating decisions.  The Veteran was informed of those decisions and of his appellate rights, but he did not file an appeal.  There was also no evidence pertaining to the claim that was received within one year of the issuance of either decision.

2.  The claim for service connection for depression was previously considered and denied by the RO in a September 2006 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no evidence pertaining to the claim that was received within one year of the issuance of that decision.

3.  The evidence received since the September 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decisions and relates to an unestablished fact necessary to substantiate the claims for service connection for obstructive sleep apnea and an acquired psychiatric disorder.  




CONCLUSIONS OF LAW

1.  The December 2004 and September 2006 rating decisions denying service connection for obstructive sleep apnea are final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2006).  

2.  The September 2006 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2006).  

3.  The evidence received since the September 2006 rating decision is new and material, and the claims for service connection for obstructive sleep apnea and an acquired psychiatric disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran previously filed a claim for service connection for sleep apnea in September 2004.  The RO denied that claim in a December 2004 rating decision.  In that decision, the RO found that the condition did not occur and was not caused by his military service.  

The Veteran was notified of the December 2004 rating decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2004).  

The Veteran filed a claim for service connection for sleep apnea and depression in February 2006.  The RO denied those claims in a September 2006 rating decision.  In particular, the RO noted that the Veteran had been diagnosed with sleep apnea, but observed that his service treatment record did not document any complaints or treatment for the disorder.  The RO concluded that new and material evidence had not been submitted since the December 2004 rating decision.  With regard to his claim for depression, the RO noted that VA treatment records documented a diagnosis of depression, but also observed that his service treatment records were negative for any complaints or findings of depression.  The RO concluded that depression did not occur in and was not caused by the Veteran's military service.   

The Veteran was notified of the September 2006 rating decision and of his appellate rights, but he did not appeal.  Moreover, there was no evidence submitted within one year of the issuance of the rating decision.  Therefore, the Board finds that the September 2006 rating decision is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2006).  

The Veteran subsequently filed an application to reopen the claims for service connection for sleep apnea and depression.  

Since the September 2006 rating decision, the Veteran provided lay statements reporting his in-service exposure to chemicals involving aircraft fuel and solvents and attributing his sleep apnea to his exposure to these chemicals.  To support these lay statements, in August 2015, the Veteran submitted research published in the British Journal of Industrial Medicine on the topic of occupational exposure to organic solvents as a cause of sleep apnea.  

Regarding his claim for depression, the Veteran has submitted several lay statements, including a May 2010 written statement, and he provided July 2015 hearing testimony, which attribute his depression to his sleep apnea.  His wife also provided a written statement in August 2015 indicating that the Veteran's sleep apnea resulted in him falling asleep on the job, thereby causing him to lose that job and develop depression.  

As previously noted, the RO had denied the initial September 2004 claim for service connection for sleep apnea, in part, due to a lack of evidence relating the disorder to service.  The RO found no new and material evidence sufficient to reopen the claim in the September 2006 rating decision. The RO also denied the claim for service connection for depression, in part, due to a lack of evidence relating that disorder to service.  As such, this additional evidence relates to previously unestablished facts necessary to substantiate the claims for service connection.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claims for service connection for sleep apnea and an acquired psychiatric disorder.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence having been submitted, the claim for service connection for obstructive sleep apnea is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Initially, the Board notes that the most recent VA treatment records available in VBMS are dated in June 2010.  The Veteran submitted more recent VA treatment records in October 2015.  Therefore, it would appear that there may be other outstanding VA treatment records available.  

With regard to sleep apnea, the Veteran has claimed that he had daytime sleepiness in service, as well as exposure to chemicals in service, such as aircraft fuel and solvents.  He has also submitted research published in the British Journal of Industrial Medicine on the topic of occupational exposure to organic solvents as a cause of sleep apnea.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of his sleep apnea.  

Similarly, the Veteran has reported that his depression is due to his sleep apnea.  Specifically, he has asserted that his sleep apnea caused him to lose his job when he fell asleep at work and that his job loss led to depression.  His wife similarly recalled the onset of his depression following his job loss in her August 2015 statement, and the August 2004 VA treatment records also reflect frustration and depression over the turn his life had taken since losing his job as an airplane mechanic.  Thus, on remand, the AOJ should afford the Veteran a VA examination and medical opinion to determine the nature and etiology of any acquired psychiatric disorder that may be present.  

The Board further notes that that the claim for TDIU is inextricably intertwined with the claims being remanded for further development.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As the Veteran currently has no service-connected disabilities, the issues of entitlement to service connection for sleep apnea and depression must be resolved prior to resolution of the claim for TDIU.  Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any relevant, outstanding VA medical records, including records from the Tampa VAMC for treatment since June 2010.  

2.  After obtaining any relevant, outstanding medical records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment, post-service medical records, and lay assertions. 

The Veteran's DD 214 shows that his military occupational specialty was an aircraft mechanic, and he has claimed that he was exposed to chemicals in service, such as aircraft fuel and solvents.  He has also stated that he experienced daytime sleepiness in service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has sleep apnea that manifested in service or that is otherwise causally or etiologically related to his military service, to include any symptomatology such as daytime sleepiness or chemical exposure therein.  In rendering this opinion, the examiner should specifically consider the November 2000 and June 2002 Baptist Hospital sleep studies, the November 2003 VA sleep study, and the research published in the British Journal of Industrial Medicine on the topic of occupational exposure to organic solvents as a cause of sleep apnea. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After obtaining any relevant, outstanding medical records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current acquired psychiatric disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should specifically consider the Veteran's testimony that his symptoms of depression, including memory loss and irritability, began in service.  

The examiner should also opine as to whether it is at least as likely as not that any acquired psychiatric disorder is either caused by or aggravated by the Veteran's obstructive sleep apnea.  In rendering this opinion, the examiner should specifically consider the August 2015 statement and July 2015 testimony by the Veteran's wife that sleep apnea caused him to fall asleep at work, which resulted in him losing his job and developing depression.   The examiner should also consider the August 2004 VA treatment records reflecting frustration and depression over the turn his life has taken since losing his job as an airplane mechanic in 1989.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


